Exhibit 10.2

 

Second Amendment to the
FOSTER WHEELER INC.
1995 Stock Option Plan
(As Amended and Restated as of September 24, 2002)

 

The Foster Wheeler Inc. 1995 Stock Option Plan (the “Plan”) is hereby further
amended as follows, pursuant to resolutions adopted by the Board of Directors of
Foster Wheeler Ltd. and its Compensation Committee at their meetings held
December 8, 2008, and resolutions adopted by the Board of Directors of Foster
Wheeler Inc. dated January 23, 2009:

 

1.             References in the Plan to “Parent” are replaced with “Foster
Wheeler AG.”

 

2.             The following language is added to the end of Section 11:

 

Foster Wheeler Ltd. moved the place of organization of the parent company of its
group of companies from Bermuda to Switzerland by means of a scheme of
arrangement (“Scheme of Arrangement”) between Foster Wheeler Ltd. and Foster
Wheeler AG, a wholly-owned subsidiary of Foster Wheeler Ltd. registered in
Switzerland, and certain related agreements described in Foster Wheeler Ltd.’s
Proxy Statement for the Special Court-Ordered Meeting of Common Shareholders
held on January 27, 2009.  Effective upon the completion of the Scheme of
Arrangement, shares of Foster Wheeler AG will be issued, held, made available,
or used to measure benefits as appropriate under the Plan in lieu of common
shares of Foster Wheeler Ltd. with respect to all outstanding awards.

 

3.             This Second Amendment shall take effect upon completion of the
Scheme of Arrangement (as described in the resolutions adopted on December 8,
2008 by the Board of Directors of Foster Wheeler Ltd.) and shall apply to all
awards outstanding on such date.

 

IN WITNESS WHEREOF, Foster Wheeler Inc. has caused this Second Amendment to the
Plan to be executed.

 

 

FOSTER WHEELER INC.

 

 

 

 

 

By:

/s/ Peter J. Ganz

 

Name:

Peter J. Ganz

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------